UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6282



KENNETH PRICE-EL,

                                            Petitioner - Appellant,

          versus

STATE OF MARYLAND,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-94-
660)


Submitted:   July 23, 1996                  Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Kenneth Price-El, Appellant Pro Se. Diane Elizabeth Keller, Assis-
tant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his habeas petition, 28 U.S.C. § 2254 (1988), as amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1217. Appellant's case was referred to a magis-

trate judge pursuant to 28 U.S.C. § 636(b)(1)(B)(1988). The magis-

trate judge recommended that relief be denied and advised Appellant

that failure to file timely objections to this recommendation could
waive appellate review of a district court order based upon the

recommendation. Despite this warning, Appellant failed to timely
object to the magistrate judge's recommendation. *

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review
by failing to file timely objections after receiving proper notice.

We accordingly deny a certificate of appealability to appeal; to

the extent that a certificate of appealability is required, we deny

such a certificate. We dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately


     *
       We note that the district court stated that no objections
were filed. Although Appellant filed objections, they were untimely
and the district court was not obligated to review them.

                                 2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3